EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anna Lloyd on 12/9/21.
The application has been amended as follows: 
Cancel claim 8.
Replace claims 1 and 21 with the following new versions of claims 1 and 21:
Claim 1. A method of assembly of a first element and a second element each having a back face and an assembly surface by direct bonding, at least the assembly surface of the first element comprising at least one first portion with at least one first metal part surrounded by at least one dielectric material, said first metal part having a free surface recessed from the dielectric material at said assembly surface, said method comprising:
a step A) to bring the two assembly surfaces into contact such that direct bonding is obtained between the assembly surfaces, said step taking place at ambient temperature, said first and second elements forming a stack with a thickness, and
a step B) taking place after step A), said step B) comprising
	B1) a step to hold the back faces of the first and the second elements in position so that they are immobilized,
	B2) a step to apply a heat treatment to said stack, wherein

during a second phase of the heat treatment, the first and second elements are no longer held in place and a second heat treatment temperature between 50° and 400° C is constantly applied to the stack for a second time period.
Claim 21. (Currently Amended) The assembly method according to claim 1, wherein the second heat treatment temperature is lower than the first heat treatment temperature.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor suggests the method recited in claim 1; in particular said first metal part having a free surface recessed from the dielectric material at said assembly surface and during a second phase of the heat treatment, the first and second elements are no longer held in place and a second heat treatment temperature between 50° and 400° C is constantly applied to the stack for a second time period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735            

/ERIN B SAAD/Primary Examiner, Art Unit 1735